 

 

Case 3:19-cv-01922-MEM Document6 Filed 11/14/19 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
William J. Nealon Federal Building & U.S. Courthouse
235 North Washington Avenue
P.O. Box 914
Scranton, PA 18501

 

judge.mannion@pamd.uscourts.gov

Malachy E. Mannion (570) 207-5760
United States District Judge (570) 207-5769 (fax)

November 14, 2019

Aaron Solem, Esq. Richard Griffin, Esq.
Brian Kelsey, Esq. Amy Rosenberger, Esq.
Charles O’Beckley, II, Esq.

Reilly Stephens, Esq.

RE: Schaszberger, et al. v. American Fed. of State, County etc.
3:CV-19-1922
Dear Counsel,

Pursuant to the Middle District of Pennsylvania’s case assignment plan, | have been assigned the
above captioned case. Consistent with our mutual need to move this case forward, the parties are
expected to:

1) Complete proper service within the time allotted in Fed. R. Civ. P. 4;

2) Expeditiously comply with the mandatory disclosure requirements of Fed. R. Civ. P. 26(a);
and,

3) Answer or respond to the complaint within the time allotted in Fed. R. Civ. P. 12;

4) The court encourages mediation and requests that should the parties will be engaging in
private mediation, they inform the court as soon as possible.

Counsel, as well as parties acting without counsel, are specifically advised that they may not
enter into any agreements for extensions of time without court approval.

Following the filing of an Answer, or any other responsive pleading, the court will set a date for a
Joint Case Management Conference (JCMC) to establish a schedule for the future management of this
case. The order setting the JCMC date will more specifically detail what is required of counsel in
preparation for that conference.

The Middle District of Pennsylvania has adopted “Electronic Case Filing Policies and Procedures
in Standing Order No. 05-6. These procedures and this order are available on the Middle District's public
website, www.pamd.uscourts.gov. Counsel are to register and familiarize themselves with the
“Electronic Case Filing” system (ECF), as all filings are to be made using this system unless an
exception is specifically authorized by the court.

Any inquiries concerning this case may be directed to my courtroom deputy, Barbe Sempa, at the
above address and telephone number. | look forward to working with counsel and the parties to resolve
this case in a just, speedy and inexpensive manner.

Sincerely
VL
Malacty E. Mannion

United States District Judge

 

 
